     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-cv-00870
     Ernesto Trevino,                                 )
10                                                    )   STIPULATION AND ORDER FOR
                    Plaintiff,                        )   EXTENSION OF TIME
11                                                    )
            vs.                                       )   (Doc. 17)
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from April 1, 2020 to May 1, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s Third request for an extension of time. Good cause exists for this
23   request. The week of 03/22/2020, Plaintiff’s Counsel had seven administrative hearings, 10
24   hearing preparation appointments with claimants, seven letter briefs, one reply brief and two
25   opening briefs due. The week of 03/29/2020, Plaintiff’s Counsel had 13 administrative hearings,
26   31 hearing preparation appointments with claimants, 4 letter briefs,2 reply briefs and 5 opening
27   briefs due. Each of the administrative hearings also requires administrative hearing briefs with a
28   full summary of the medical records and legal arguments.



                                                  1
 1           Additionally, due to the ongoing pandemic with COVID 19 and the various executive
 2   orders throughout Fresno County and now the State of California, along with the
 3   recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
 4   The Office of Hearings Operations is still conducting telephonic hearings. As it is required to
 5   continue the normal day-to-day tasks involved in developing cases and the requirements of the
 6   five-day rule related to submission of evidence to the Administrative Law Judge which is
 7   imposed under 20 CFR § 404.935, Counsel must still continue normal operations but with a
 8   significantly reduced level of support. As a result, Plaintiff’s Counsel requires additional time to
 9   brief this matter.
10           Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
11   and Court for any inconvenience this may cause.
12
                                           Respectfully submitted,
13
14   Dated: March 30, 2020                 PENA & BROMBERG, ATTORNEYS AT LAW

15
                                       By: /s/ Jonathan Omar Pena
16
                                          JONATHAN OMAR PENA
17                                        Attorneys for Plaintiff

18
19
     Dated: March 30, 2020                 MCGREGOR W. SCOTT
20                                         United States Attorney
                                           DEBORAH LEE STACHEL
21                                         Regional Chief Counsel, Region IX
22                                         Social Security Administration

23
                                       By: */s/ Patrick Snyder
24                                        Patrick Snyder
25                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
26                                        (*As authorized by email on March 30, 2020)
     ///
27
28   ///



                                                  2
 1                                                     ORDER
 2
              Based upon the above second stipulation of the parties (Doc. 17, erroneously docketed as
 3
     a motion), and for good cause shown (Fed. R. Civ. P. 16(b)(4)), IT IS HEREBY ORDERED, that
 4
     Plaintiff shall have an extension of time, to and including May 1, 2020, in which to file Plaintiff’s
 5
     Opening Brief. All other deadlines set forth in the Scheduling Order (Doc. 5) shall be extended
 6
     accordingly.
 7
 8
     IT IS SO ORDERED.
 9
10   Dated:     March 30, 2020                                     /s/   Sheila K. Oberto             .
11                                                      UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
